                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            Chapter 11
In re:
                                                            Case No. 18-12635 (LSS)
DAVID’S BRIDAL, INC., et al.,1
                                                            Jointly Administered
             Debtors.
                                                            Ref. Docket No. 138

                                                            Obj. Deadline: December 14, 2018

       LIMITED OBJECTION OF BROOKFIELD PROPERTIES RETAIL GROUP,
     HINES REAL ESTATE INVESTMENT TRUST, INC., PHILIPS INTERNATIONAL
              HOLDING CORP., AND SITE CENTERS CORP. TO THE
           NOTICE OF ASSUMPTION OF EXECUTORY CONTRACTS AND
         UNEXPIRED LEASES OF DEBTORS AND RELATED PROCEDURES

                 Brookfield Properties Retail Group, Hines Real Estate Investment Trust, Inc.,

 Philips International Holding Corp., and SITE Centers Corp. (collectively, the “Landlords”),

 hereby submit this limited objection (the “Limited Objection”) to the Debtors’ Notice of

 Assumption of Executory Contracts and Unexpired Leases of Debtors and Related Procedures2

 (the “Cure Notice”). In support of this Limited Objection, the Landlords respectfully state as

 follows:

                                    PRELIMINARY STATEMENT

                 1.        The Landlords do not object to the Debtors’ proposed assumption of the

 Leases (as defined below). However, in connection with the potential assumption or assumption

 and assignment of the Leases, the Debtors must be required to (i) pay the necessary cure

 amounts, plus any additional pecuniary losses suffered by the Landlords; and (ii) provide

 adequate assurance of prompt cure of all defaults and future performance, including Adjustment


 1
         The Debtors in these cases are: David’s Bridal, Inc.; DB Investors, Inc.; DB Holdco, Inc.; and DB Midco,
         Inc.
 2
         Docket No. 138.
Amounts (as defined below) which have not yet been billed or have not yet become due under

the terms of the Leases.

               2.        The Landlords are currently working with the Debtors, through counsel, to

reconcile the cure amounts owed under the leases associated with properties on the attached

Exhibit A (collectively, the “Leased Premises”). The Landlords are filing this objection as a

reservation of rights in the event that consensual resolutions cannot be reached.

                                         BACKGROUND

               3.        The Landlords are the owners, affiliates, or owners’ managing agents of

properties located throughout the United States where the Debtors lease non-residential real

estate pursuant to written leases (each, a “Lease,” and, collectively, the “Leases”) for the

locations listed on the attached Exhibit A. The Leased Premises are located in shopping centers

as that term is used in section 365(b)(3) of the Bankruptcy Code. See In re Joshua Slocum, Ltd.,

922 F.2d 1081 (3d Cir. 1990).

               4.        On November 19, 2018 (the “Petition Date”), the Debtors filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

with this Court. Since the Petition Date, the Debtors have continued to manage their businesses

as debtors-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

               5.        Also on the Petition Date, the Debtors filed a Proposed Joint Prepackaged

Plan of Reorganization Under Chapter 11 of the Bankruptcy Code 3 (the “Plan”) as a part of their

efforts to reorganize.




3
       Docket No. 12.
              6.      On November 30, 2018, in accordance with the Plan, the Debtors filed the

Cure Notice, which instructs Landlords to assert their respective cure amounts against the

Debtors.

                                        OBJECTION

              7.      The Landlords assert that cure amounts are due by the Debtors in

connection with the assumption of the Leases. To date, the cure amounts have yet to be finally

reconciled with the Debtors. The Landlords reserve their right to amend the cure amounts to

include additional fees and expenses which continue to accrue and any other obligations that

arise and/or become known to the Landlords prior to assumption or assumption and assignment

of the Leases. In the event that the Debtors seek to assume and assign any leases, as opposed to

merely assuming them, sufficient notice and an opportunity to be heard must be provided to the

Landlords, who must also be furnished with adequate assurance information of the proposed

assignee.

              8.      Pursuant to the Leases, the Debtors are obligated to pay regular

installments of fixed monthly rent, percentage rent, and/or gross rent, as well as a share of

common area maintenance costs, real estate taxes, and insurance. Prior to assumption of the

Leases, the Debtors are required by section 365(b)(1) of the Bankruptcy Code to cure all

outstanding defaults under the Leases and compensate the Landlords for any actual pecuniary

loss, including the payment of related attorneys’ fees. See 11 U.S.C. §365(b)(1)(B). Attorneys’

fees due under the Leases are compensable. See LJC Corp. v. Boyle, 768 F.2d 1489, 1494-96

(D.C. Cir. 1985); In re Bullock, 17 B.R. 438, 439 (B.A.P. 9th Cir. 1982); In re Crown Books

Corp., 269 B.R. 12, 14-15 (Bankr. D. Del. 2001); In re BAB Enterprises, Inc., 100 B.R. 982, 984

(Bankr. W.D. Tenn. 1989); In re Westview 74th St. Drug Corp., 59 B.R. 747, 757 (Bankr.
S.D.N.Y. 1986); In re Ribs of Greenwich Vill., Inc., 57 B.R. 319, 322 (Bankr. S.D.N.Y. 1986).

As part of the Landlords’ pecuniary losses, they are entitled to attorneys’ fees in connection with

the Debtors’ obligation to cure all monetary defaults under the Leases.

               9.      To the extent that rent, attorneys’ fees, interest, and/or other charges

continue to accrue, and/or the Landlords suffer other pecuniary losses with respect to the Leases,

the Landlords hereby reserve the right to amend the Landlords’ Cure Amounts to reflect such

additional amounts or to account for year-end adjustments, including, without limitation,

adjustments for 2016, 2017, and 2018 (the “Adjustment Amounts”), which have not yet been

billed or have not yet become due under the terms of the Leases.

               10.     Section 365(b)(3)(C) of the Bankruptcy Code provides that the assumption

or assumption and assignment of a shopping center lease “is subject to all the provisions thereof .

. .”. 11 U.S.C. § 365(b)(3)(C). Bankruptcy courts have described the assumption of an unexpired

lease (a prerequisite to assignment under § 365(f)(2)(A)) as “an all-or-nothing proposition –

either the whole contract [or lease] is assumed or the entire contract [or lease] is rejected.” See,

e.g., In re CellNet Data Systems, Inc., 327 F.3d 242, 249 (3d Cir. 2003).

               11.     As the court noted in In re Washington Capital Aviation & Leasing, 156

B.R. at 167, 175 n.3 (Bankr. E.D. Va. 1993):

               Adequate assurance of future performance by the assignee is
               important because 11 U.S.C. § 365(k) “relieves the ... estate from
               any liability for any breach of such ... lease occurring after such
               assignment.” A party subject to a contractually created obligation
               ordinarily cannot divest itself of liability by substituting another in
               its place without the consent of the party owed the duty. See
               Douglas G. Baird and Thomas H. Jackson, Bankruptcy 285 (2d ed.
               1990) (citing Restatement (Second) of Contracts § 318(3) (1981)
               (“delegation of performance ... does not discharge any duty or
               liability of the delegating obligor”)). While the assignee may be
               entitled to perform for the original obligor, the original obligor
               remains ultimately liable until discharged by performance or
               otherwise. Section 365(k) changes this common law rule and
               relieves the estate from all liability under the lease following
               assignment.

See also In re Rickel Home Centers, Inc., 209 F.3d 291, 299 (3d Cir. 2000) (Adequate assurance

is “necessary to protect the rights of the non-debtor party to the contract or lease, because

assignment relieves the trustee and the estate from liability arising from a post-assignment

breach.”). The Debtors are not entitled to the benefits and protections of section 365(k) if it does

not assume and assign a lease cum onere – with all benefits and burdens. See, e.g., American

Flint Glass Workers Union v. Anchor Resolution Corp., 197 F.3d 76 (3d Cir. 1999).

               12.     Accordingly, as adequate assurance of future performance under the

Leases, the Debtors or any proposed assignee must be responsible to satisfy the Adjustment

Amounts, if any, when due in accordance with the terms of the Leases, regardless of whether

such Adjustment Amounts were incurred before or after assumption and assignment of the

Leases.

               13.     The Debtors must also be required to comply with all contractual

obligations to indemnify and hold the Landlords harmless with regard to events which occurred

before assumption or assumption and assignment but which were not known to the Landlords as

of the date of the assumption or assumption and assignment. This includes, but is not limited to,

(i) claims for personal injury that occurred at the Leased Premises, (ii) damage and destruction to

the Leased Premises or property by the Debtors or their agents, and (iii) environmental damage

or clean-up. To cure possible pre-assumption or assignment, non-monetary defaults and provide

adequate assurance of future performance with respect to the indemnification obligations under

the Leases, either (a) the Debtors, in the case of an assumption, or the proposed assignee, in the

case of an assignment, must be required to assume all responsibility for any and all such claims,
notwithstanding anything to the contrary contained in a plan or any court order, or (b) the

Debtors, in the case of an assignment, must be required to demonstrate or obtain adequate

insurance (by purchase of “tail” coverage or otherwise) in order to satisfy potential

indemnification obligations based on events or occurrences that occurred prior to the effective

date of an assignment. Such claims for indemnity could include claims for personal injury

occurring at the Leased Premises where the Landlords are joined as a party to a lawsuit or for

damage and destruction of property by the Debtors or their agents or employees.

                                 RESERVATION OF RIGHTS

              14.       The Landlords reserve the right to amend and/or supplement this Limited

Objection, including, without limitation, to add or supplement objections to the Debtors’

potential proposed cure amounts and to raise any additional objections to the potential

assumption or assumption and assignment of the Leases.

                JOINDER IN OBJECTIONS OF SIMILARLY SITUATED PARTIES

              15.       To the extent not inconsistent with this Limited Objection, the Landlords

join in the objections of other landlords and contract counterparties to the Debtors’ proposed

assumption of leases.
                                         CONCLUSION

               WHEREFORE, the Landlords request that the Court enter an order:

(i) conditioning the assumption or assumption and assignment of the Leases on the Debtors

and/or any proposed assignee promptly paying the cure amounts; (ii) requiring the Debtors or

any proposed assignee to continue to comply with all obligations under the Leases, including

payment of the Adjustment Amounts and satisfaction of any indemnification obligations in the

regular course of business; and (iii) granting such other and further relief as the Court deems just

and proper.

Dated: December 14, 2018
       Wilmington, Delaware

                                                 LAW OFFICE OF SUSAN E. KAUFMAN, LLC

                                                 By: /s/ Susan E. Kaufman
                                                 Susan E. Kaufman, (DSB# 3381)
                                                 919 North Market Street, Suite 460
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 472-7420
                                                 Fax: (302) 792-7420
                                                 Email: skaufman@skaufmanlaw.com

                                                 - and -

                                                 KELLEY DRYE & WARREN LLP
                                                 Robert L. LeHane, Esq.
                                                 Scott L. Fleischer, Esq.
                                                 101 Park Avenue
                                                 New York, New York 10178
                                                 Telephone: (212) 808-7800
                                                 Facsimile: (212) 808-7897

                                                 Counsel for Brookfield Properties Retail Group,
                                                 Hines Real Estate Investment Trust, Inc.,
                                                 Philips International Holding Corp., and
                                                 SITE Centers Corp.
